Case 1:19-cv-21996-MGC Document 93 Entered on FLSD Docket 05/12/2020 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 1:19-cv-21996-MGC

   SLAM DUNK I, LLC, on behalf of itself
   and all others similarly situated,

          Plaintiff,

   Vs.

   CONNECTICUT GENERAL LIFE
   INSURANCE COMPANY,

         Defendant.
   ____________________________________/

         PLAINTIFF’S REPLY TO DEFENDANT CONNECTICUT GENERAL LIFE
                   INSURANCE COMPANY’S OPPOSITION [DE 92]

         In its motion to strike, Plaintiff detailed a number of significant misrepresentations made

  by Defendant in its motion to dismiss and in its reply in support of that motion (both of which are

  clearly pleadings), and those misrepresentations are and should rightfully be the subject of a

  motion to strike. The two most glaring examples of Defendant’s misrepresentations—and ones

  Defendant repeats in its opposition to this motion to strike—are (1) the false claim that its

  extraneous “Rate Tables,” described in Defendant’s pleadings and attached as exhibits thereto, are

  referenced anywhere in any policy contract issued by Defendant, and (2) the inaccurate claim that

  Plaintiff’s Amended Complaint does not allege COI adjustments. Those misrepresentations (and

  the exhibits supporting them) should be stricken.

         In its latest filing, Defendant takes the first misrepresentation a step further and now baldly

  admits that the motivating factor underlying its motion to dismiss is a request that this Court

  entirely rewrite the “Monthly Cost of Insurance Rates” provision in the insurance contract at issue

  in such a way as to relieve Defendant from having to comply with other critical language in the
Case 1:19-cv-21996-MGC Document 93 Entered on FLSD Docket 05/12/2020 Page 2 of 4



                                                                    CASE NO. 1:19-cv-21996-MGC

  policy that Defendant drafted. In opposition to this motion, Defendant incorrectly argues that “the

  policies describe the COI rates to be charged as rates that are ‘based on the Insured’s Attained Age

  and the Insured’s Coverage Amount’” and nothing further. [Dkt. 92 at 3-4]. Defendant further

  argues that the rate tables attached to its motion and its reply “support” this unsupportable

  interpretation of the actual language of the policy contract. For Defendant’s claim that the monthly

  costs of insurance rates are based solely on “the Insured’s Attained Age and the Insured’s Coverage

  Amount” to be true, this Court would have to rewrite the insurance policy as follows:

            ACTUAL POLICY LANGUAGE                   DEFENDANT’S PROPOSED REWRITE
      “The Monthly Cost of Insurance Rates are “The Monthly Cost of Insurance Rates are
      based on the Insured’s Attained Age, the type based on the Insured’s Attained Age and the
      of benefit, the Class of Insured and whether Insured’s Coverage Amount.”1
      premiums for that Insured are paid directly to
      CG or through payroll deductions. The
      Monthly Cost of Insurance Rates are
      determined by CG based on its expectations as
      to future mortality experience….”

  Such a re-write is not authorized in this State. See Blue Cross & Blue Shield of Fla., Inc. v.

  Cassady, 496 S.2d 875, 877 (Fla. Dist. App. 4th 1986) (noting that courts should not rewrite

  insurance contracts in a manner that will result in an outcome contrary to the parties’ intent).

           In addition to misrepresenting the express language of the insurance policies at issue,

  defendant also misrepresents to this Court that “there is not a single allegation anywhere in the


  1
    In responding to the motion to strike, Defendant utterly failed to explain why, if its false claim
  that the monthly costs of insurance rates are based solely on “the Insured’s Attained Age and the
  Insured’s Coverage Amount,” Defendant charged a different monthly rate for employees of
  identical age who worked for different companies. If attained age is the only determinative
  factor—despite express policy language to the contrary—then the rates for employees of the same
  age should be identical despite the employer but, based on the extraneous rate charts, they are not
  the same.


                                                   2
Case 1:19-cv-21996-MGC Document 93 Entered on FLSD Docket 05/12/2020 Page 3 of 4



                                                                    CASE NO. 1:19-cv-21996-MGC

  amended complaint that Connecticut General—either in the last five years or the entire time Slam

  Dunk has owned the policies—ever changed the rates associated with each attained age under each

  policy.” (Dkt. 92 at 4; emphasis added). This is simply not true. In fact, the Amended Complaint

  repeatedly alleges exactly what Defendant falsely claims is absent from that pleading:

         • “With respect to some policies owned by the Plaintiff, Defendant did, in fact,
         adjust the COI every year for the past five years. As to others, Defendant adjusted
         the COI less frequently, such as once every couple of years. But at least once in the
         five years prior to filing this action, Defendant adjusted the COI at least once for
         each policy owned by Plaintiff and the putative Class members and each adjustment
         resulted in an increased COI charge to the policyholders.” (Para. 6; emphasis
         added);

         • “During the period of May 16, 2014, through May 16, 2019, (and before),
         Defendant has adjusted the Monthly Cost of Insurance Rates for GUL policyholders
         at least once if not many times on an annual basis.” (Para. 35; emphasis added);

         • “For each of the Group Life Policies, Defendant adjusted upward the COI at
         least once. In no instance did the adjustment made by Defendant reduce the COI
         charged on Plaintiff’s Group Life Policies. On information and belief, Defendant
         made adjustments to the Class Policies that resulted in an increase in the COI at
         least once during the five years preceding the filing of the Original Complaint in
         this action.” (Para. 37; emphasis added);

         • “During the Class period, Defendant made numerous adjustments to the COI of
         the GUL policies held by Plaintiff and the Class members. Despite the trend of
         improving rates of mortality, and the requirement that Defendant base its COI rates
         on the expectations of future mortality experience, Defendant has only increased
         COI rates on the GUL policies.” (Para. 48; emphasis added);

         The types of misrepresentations and mischaracterizations described above and proffered

  by Defendant in its motion to dismiss, its reply and in opposition to this motion, are the proper

  subjects of a motion to strike and this Court should neither entertain Defendant’s request to rewrite

  the express language of the subject contracts nor countenance false claims that the Amended

  Complaint does not, in fact, contain the allegations quoted above. For these reasons, the motion

  to strike should be granted.
                                                   3
Case 1:19-cv-21996-MGC Document 93 Entered on FLSD Docket 05/12/2020 Page 4 of 4



                                                                  CASE NO. 1:19-cv-21996-MGC

                                  CERTIFICATE OF SERVICE

         I hereby certify that the foregoing document is being electronically filed on May 12, 2020,

  via CM-ECF, which will generate Notices of Electronic Filing to all parties or counsel of record.

                                                      Respectfully submitted,

                                               By:    /s/ Markenzy Lapointe________________
                                                      Markenzy Lapointe
                                                      Florida Bar No. 172601
                                                      Pillsbury Winthrop Shaw Pittman LLP
                                                      600 Brickell Avenue, Suite 3100
                                                      Miami, FL 33131
                                                      Telephone: 786-913-4900
                                                      Telecopier: 786-913-4901
                                                      markenzy.lapointe@pillsburylaw.com
                                                      miadocket@pillsburylaw.com
                                                      nydocket@pillsburylaw.com

                                                      /s/ Richard C. Giller___________________
                                                      Richard C. Giller
                                                      California Bar No. 117823
                                                      (Pro Hac Admitted)
                                                      725 South Figueroa Street, Suite 2800
                                                      Los Angeles, CA 90017
                                                      Telephone: 213-488-3624
                                                      richard.giller@pillsburylaw.com




                                                  4
